Execution Version

Exhibit 10.4

AMENDMENT #2 TO RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

THIS AMENDMENT #2 RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (this “Amendment”)
is entered into as of January 23, 2009, by and between INTERNATIONAL PAPER
COMPANY, a New York corporation (“IPCO”), and RED BIRD RECEIVABLES, LLC, a
Delaware limited liability company formerly known as Red Bird Receivables, Inc.
(“Buyer”), and pertains to the Receivables Sale and Contribution Agreement
between IPCO and Buyer dated as of March 13, 2008 (the “Existing Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Existing Agreement.

W I T N E S S E T H :

WHEREAS, the parties wish to modify the Existing Agreement as hereinafter set
forth;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

1. Amendments. Effective on the date hereof, upon satisfaction of each of the
conditions precedent set forth in Section 3 below:

1.1 Section 1.7 of the Existing Agreement is hereby amended and restated in its
entirety to read as follows:

Section 1.7 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.2(c), any sale or contribution by IPCO to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable (any of the
foregoing being a “Recharacterization”), then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law. For this
purpose and without being in derogation of the parties’ intention that the sale
of Receivables hereunder shall constitute a true sale thereof, IPCO hereby
grants to Buyer a duly perfected security interest in all of IPCO’s right, title
and interest in, to and under all Receivables now existing and hereafter
arising, all Collections and Related Security with respect thereto, each Lock
Box and Collection Account, all other rights and payments relating to the
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been made in an amount equal to the Purchase
Price of the Receivables together with all other obligations of IPCO hereunder
(collectively, the “IPCO Collateral”), which security interest shall be prior to
all other Adverse Claims thereto. Buyer and its assigns shall have, in addition
to the rights and remedies which they may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative. In the case of
any Recharacterization, each of IPCO and the Buyer represents and warrants as to
itself that each remittance of Collections by IPCO to Buyer hereunder will have
been (i) in payment of a debt incurred by IPCO in the ordinary course of
business or financial affairs of IPCO and the Buyer and (ii) made in the
ordinary course of business or financial affairs of IPCO and the Buyer.



--------------------------------------------------------------------------------

1.2 The following new definition is hereby inserted into Exhibit I to the
Existing Agreement in the appropriate alphabetical order:

“Recharacterization” has the meaning set forth in Section 1.7 of the Agreement.

2. Representations.

2.1. IPCO hereby represents and warrants to the other parties hereto that it has
duly authorized, executed and delivered this Amendment and that this Amendment
constitutes, a legal, valid and binding obligation of IPCO, enforceable in
accordance with its terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability).

2.2. IPCO further represents and warrants to the other parties hereto that,
after giving effect to this Amendment, each of its representations and
warranties set forth in Section 2.1 of the Existing Agreement is true and
correct as of the date hereof.

3. Condition Precedent. This Amendment shall become effective upon the
Administrative Agent’s receipt of a counterpart hereof duly executed by each of
the parties hereto and consented to by the Administrative Agent.

4. Miscellaneous.

4.1. Except as expressly amended hereby, the Existing Agreement shall remain
unaltered and in full force and effect, and each of the parties hereto ratifies
and confirms each of the Transaction Documents to which it is a party.

4.2. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.

4.3. This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same amendment.

4.4. To the fullest extent permitted by applicable law, delivery of an executed
counterpart hereof via facsimile or via electronic mail of a .pdf copy hereof,
shall have the same force and effect as delivery of an executed original hereof.

<Signature pages follow>



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

INTERNATIONAL PAPER COMPANY By:  

/s/ Errol A. Harris

  Name: Errol A. Harris   Title:   Vice President and Treasurer RED BIRD
RECEIVABLES, LLC By:  

/s/ D.E. Arick

  Name: David E. Arick   Title:   President

By its signature below, the undersigned hereby consents to the foregoing
Amendment pursuant to Section 7.1(i)(xiv) of the Credit and Security Agreement:

 

CITICORP NORTH AMERICA, INC., as

Administrative Agent

By:  

/s/ Tom Sullivan

  Name: Tom Sullivan   Title: